Name: Commission Regulation (EEC) No 334/88 of 4 February 1988 amending Regulation (EEC) No 4114/87 altering the accession compensatory amounts applicable to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2 . 88 Official Journal of the European Communities No L 33/17 COMMISSION REGULATION (EEC) No 334/88 of 4 February 1988 amending Regulation (EEC) No 4114/87 altering the accession compensatory amounts applicable to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 Whereas the measures provided for in this Regulation are in accordance with the opinion on the Management Committee for sugar, HAS ADOPTED THIS REGULATION : Article 1 The amounts shown against CN 2905 43 00 in Annexes II, IV and VI to Regulation (EEC) No 4114/87 shall be replaced by the following :  in Annex II, Part 1 , column 2 : 25,80,  in Annex II, Part 1 , column 3 : + 21,75,  in Annex IV, Part 1 , column 2 : + 25,80, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 3743/87 (2), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 4055/87 (&lt;), Whereas Commission Regulation (EEC) No 411 4/87 (^ altered the accession compensatory amounts established by Commission Regulation (EEC) No 623/86 (6) ; whereas it has emerged that the production coefficient used to calculate some of the amounts was incorrect and should be changed ;  in Annex IV, Part 1 , column 3 : 21,75,  in Annex VI, Part 1 , column 2 : 47,55. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, at the request of the interested party the amounts provided for in this Regulation shall supply from I January 1 988 in respect of operations completed before the Regulation enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 323, 29 . 11 . 1980, p. 1 . (2) OJ No L 352, 15. 12. 1987, p. 29 . 0 OJ No L 323, 29 . 11 . 1980, p . 27. (4) OJ No L 379, 31 . 12. 1987, p. 1 . 0 OJ No L 385, 31 . 12. 1987, p. 1 . ( ¢) OJ No L 59, 1 . 3 . 1986, p. 1 .